DORAN, J.
This is an appeal by defendant from the judgment.
Plaintiff sold defendant certain property under the terms *265of a conditional sales contract. The property was a “duplex” and the selling price was $6,500. Defendant took possession and collected the rents. The contract was dated February 28, 1949.
The complaint, in several causes of action, seeks a rescission, quiet title, and damages for fraud. A notice of rescission was served on defendant on June 30, 1950, following defendant’s failure to make the payments according to the terms of the contract, and the within action followed.
It is defendant’s contention that “(1) the pleadings and judgment are lacking in any of the essential elements of any cause of action; (2) the Judgment cannot be sustained on any theory of Unlawful Detainer, Fraud, or Trusteeship; (3) the Judgment should be reversed and remanded for a new trial.”
It is unnecessary to go into further detail. The appeal is on the judgment roll and the record supports plaintiff’s position in every respect.
The appeal is without merit.
Affirmed.
White, P. J., and Dr apean, J., concurred.
Appellants’ petition for a hearing by the Supreme Court was denied April 23, 1953.